

Exhibit 10.35
Amendment to
Employment Agreement


This Amendment is made effective as of July 28, 2009 by and between First Solar,
Inc. a Delaware corporation having its principal office at 350 West Washington
Street, Suite 600, Tempe, Arizona 85281 (hereinafter “Employer”) and Mary
Elizabeth Gustafsson (hereinafter “Employee”)


WITNESSETH:


WHEREAS, Employer and Employee are party to an Employment Agreement dated as of
February 20, 2009 (the “Employment Agreement”);
 
WHEREAS, at its meeting on July 28, 2009, the Compensation Committee of the
Board of Directors authorized an amendment to the Employment Agreement to
provide for 100% vesting of the unvested portion of Employee’s new hire equity
grant in the event Employee’s employment terminates without “cause” (as defined
in the Employment Agreement);
 
WHEREAS, the parties wish to memorialize this action by amending the Employment
Agreement accordingly;
 
NOW, THEREFORE, in consideration of the foregoing premises, and the mutual
covenants, terms and conditions set forth herein, and intending to be legally
bound hereby, Employer and Employee hereby agree that the Employment Agreement
is amended as provided herein.


1.           Section 1.5(d) of the Employment Agreement currently reads in its
entirety as follows:


(d)           Equity Award Vesting.


(i)           Vesting of Hiring Grant On Termination without Cause.  If
Employee’s employment is terminated by Employer without Cause, the award of
8,000 restricted stock units granted to Employee by Employer on October 27, 2008
(the “Initial Equity Award”) shall become fully vested as of the effective date
of such termination, to the extent not then vested.


(ii)           Other Equity Awards.  In the event of (A) the termination of
Employee’s employment with Employer due to Employee’s death, (B) the termination
of Employee’s employment with Employer due to Disability, or (C) the termination
of Employee’s employment by Employer without Cause, then, except as otherwise
provided in Section 1.5(d)(i) with respect to the Initial Equity Award, Employee
shall on the date of such termination of employment immediately receive an
additional twelve (12) months’ vesting credit with respect to the stock options,
stock appreciation rights, restricted stock and other equity or equity-based
compensation of Employer granted to Employee in the course of her employment
with Employer (such other awards together with the Initial Equity Award,
collectively “Equity Awards”).


(iii)           Effect of Vesting.  The shares of Employer underlying any
restricted stock units that become vested pursuant to this Section 1.5(d) shall
be payable on the vesting date.  Any of Employee’s stock options and stock
appreciation rights that become vested pursuant to this Section 1.5(d) shall be
exercisable immediately upon vesting and any such stock options and stock
appreciation rights and any of Employee’s stock options and stock appreciation
rights that are otherwise vested and exercisable as of Employee’s termination of
employment shall remain exercisable for ninety (90) days following Employee’s
termination of employment (or such longer period as shall be provided by the
applicable award agreement), provided, that, if during such period Employee is
under any trading restriction due to a lockup agreement or closed trading window
such period shall be tolled during the period of such trading restriction, and
provided, further, that in no event shall any stock option or stock appreciation
right continue to be exercisable after the original expiration date of such
stock option or stock appreciation right.  Notwithstanding anything in this
Section 1.5(d) to the contrary, if Employee’s employment with the Employer is
terminated without Cause and the Release Effective Date shall not occur,
Employee shall forfeit any Equity Awards which vested in accordance with this
Section 1.5(d) and Employee shall execute such documents and take such actions
as are necessary to effect this forfeiture.  In addition, pending the Release
Effective Date, the Company shall adopt restrictions on the liquidity and
transferability of shares acquired pursuant to Equity Awards which vest under
this Section 1.5(d).


(iv)           Conflict with Award Agreement.  If the terms of Section 1.5(d) of
this Agreement are more favorable to Employee than the terms of any document or
agreement addressing or governing the Equity Awards, the terms of this Agreement
shall apply except that no provision in this Agreement shall operate to extend
the term of any stock option or stock appreciation right beyond its original
expiration date.


2.
Except as amended above, the Employment Agreement shall remain in full force and
effect.



IN WITNESS WHEREOF, Employer has caused this Agreement to be executed by one of
its duly authorized officers and Employee has individually executed this
Agreement, each intending to be legally bound, as of the date first above
written.


EMPLOYER
EMPLOYEE
 
 
 
/s/ Michael J. Ahearn
 
Michael J. Ahearn
Chief Executive Officer
Chairman
 
 
 
/s/ Mary Elizabeth Gustafsson
 
Mary Elizabeth Gustafsson
     
Date:  September 2, 2009



